

115 HRES 865 IH: Honoring Tracy K. Smith for her selection by the Librarian of Congress as the 22d Poet Laureate of the United States and recognizing her great accomplishments.
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 865IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Takano (for himself, Mr. Langevin, Mr. Lipinski, Mr. Schiff, Ms. Moore, Mr. Nadler, Mr. Grijalva, Mr. McNerney, and Mr. Smith of Washington) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONHonoring Tracy K. Smith for her selection by the Librarian of Congress as the 22d Poet Laureate of the United States and recognizing her great accomplishments. 
Whereas Tracy K. Smith was born April 16, 1972, in Falmouth, Massachusetts, and raised in Fairfield, California; Whereas Tracy K. Smith earned a B.A. in English and American Literature and Afro-American studies from Harvard College in 1994; 
Whereas Tracy K. Smith earned a M.F.A. in creative writing from Columbia University in 1997; Whereas Tracy K. Smith is the author of four books of poetry and one of book of prose: The Body’s Question (2003), Duende (2007), Life on Mars (2011), Ordinary Light (2016), and Wade in the Water (2018); 
Whereas Tracy K. Smith has received numerous awards, fellowships, and other gestures of recognition, including the Cave Canem Poetry Prize, Rona Jaffe Foundation Writer’s Award, Mrs. Giles Whiting Foundation Writer’s Award, James Laughlin Award of the Academy of American Poets, Essence Magazine Literary Award, Pulitzer Prize for Poetry, Academy Fellowship of the Academy of American Poets, Robert Creeley Award, and Columbia University’s Medal for Excellence; Whereas Tracy K. Smith has taught at Marymount Manhattan College, Medgar Evers College of the City University of New York, University of Pittsburgh, Columbia University, Bennington College, Bread Load School of English, and currently teaches at Princeton University, serving as Director of the Creative Writing Program; 
Whereas Tracy K. Smith was twice appointed as Poet Laureate of the United States by the Librarian of Congress, Carla Hayden, for the 2017–2018 and 2018–2019 terms, respectively; and Whereas Tracy K. Smith said that Poetry tells us that the world is full of wonder, revelation, consolation, and meaning.: Now, therefore, be it 
That the House of Representatives— (1)honors Tracy K. Smith for her selection by the Librarian of Congress as the 22d Poet Laureate of the United States; 
(2)recognizes the accomplishments of Tracy K. Smith; and (3)encourages the people of the United States to explore the impact that the creative arts and poetry has in their daily lives. 
